Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  Claim 1, has been marked-up in order to show some of the grammatical and idiomatic errors.  Applicant should review and make corrections for claims 2-14.
1. (marked-up) A distance-measuring billiards pointer adapted to be worn on a user’s finger supported on a configured
one or more light emitter beam positioned within the body for simultaneously emit the light beam in a horizontal plane toward a cue ball at a first range and an object ball at a second range greater than the first-range; and 
an attachment part (40) having an upper plate (41) rotatably coupled to a lower portion of
the light emission body (30) and a loop forming the ring the ring capable of being received on a user’s index finger;
wherein the one or more light emitter beam includes two (2) to twelve (12) light emitter beams poisoned within the body and horizontal plane; 
wherein the total width of the light emitter beam 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MITRA ARYANPOUR/Primary Examiner, Art Unit 3711


/ma/
25 March 2022